       Case 6:18-cv-01220-EFM-TJJ Document 99 Filed 07/10/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


NATHAN MANLEY,                      )
                                    )
            Plaintiff,              )
                                    )
v                                   )                 Case No. 18-1220-EFM
                                    )
BRIAN BELLENDIR, and                )
BARTON COUNTY, KANSAS               )
BOARD OF COMMISSIONERS,             )
                                    )
            Defendants.             )
____________________________________)


                                             ORDER

       On June 22, this Court issued a Show Cause order to Plaintiff, regarding his failure to

respond to Defendant’s Motion to Dismiss filed May 29, 2020 (Doc. 88). The Show Cause Order

noted Plaintiff’s history of noncompliance with Court Orders and schedules in the past; indeed,

the motion to dismiss was itself based on such a failure. The Court had previously denied a motion

to dismiss for failure to provide discovery, but had warned the plaintiff that future failures or

noncompliance would result in sanctions. The current motion to dismiss was in fact based on more

such failures and noncompliance, further exacerbated by Plaintiff’s failure to respond to the current

motion. Pursuant to the Show Cause Order, Plaintiff was given until July 6 to show cause to this

Court why the case should not be dismissed and Defendant’s motion granted.

       July 6 having come and gone, and Plaintiff having made no attempt to show cause, the

Court finds that his case should be dismissed for failure to prosecute, and that Defendant’s Motion

to Dismiss (Doc. 88) is granted.
      Case 6:18-cv-01220-EFM-TJJ Document 99 Filed 07/10/20 Page 2 of 2




      IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss, Doc. 88, is hereby

GRANTED and this case is closed.

      IT IS SO ORDERED.

      Dated this 10th day of July, 2020.




                                           ERIC F. MELGREN
                                           UNITED STATES DISTRICT JUDGE
